OPINION — AG — ** MUNICIPAL ANNEXATION — "ISLAND" ** (1) A MUNICIPALITY 'MAY' LAWFULLY ANNEX TERRITORY IN A MANNER SO THAT AN "ISLAND" OF UNINCORPORATED TERRITORY IS FULLY SURROUNDED BY THE MUNICIPALITY WHERE THE PROPOSED ANNEXED TERRITORY IS ADJACENT OR CONTIGUOUS WITH THE MUNICIPALITY'S TERRITORY (OR IS SEPARATED SOLEY BY A RAILWAY RIGHT OF WAY OR AN INTERVENING STRIP LESS THAN FOUR (4) RODS WIDE) AND THE ANNEXATION IS REASONABLE AND OTHERWISE IN ACCORDANCE WITH LAW. (2) CHARTER MUNICIPALITES MUST ANNEX UNDER THE GENERAL STATUTES OF THE STATE, BUT WHERE MUNICIPAL ANNEXATION ORDINANCES OR CHARTER PROVISIONS ARE ADDITIONAL TO OR MORE STRINGENT THAN STATE STATUTORY REQUIREMENTS, THOSE PROVISIONS MUST BE FOLLOWED. (3) PRIMARY RESPONSIBILITY FOR PUBLIC SERVICE RESTS WITH THE POLITICAL SUBDIVISION CONTROLLING THE TERRITORY AFTER THE ANNEXATION. (CITIES AND TOWNS, RIGHT OF WAY, LAND, PROPERTY, BORDERS) CITE: OPINION NO. 63-159, OPINION NO. 80-093, OPINION NO. 78-253, 11 O.S. 21-101 [11-21-101] (MICHAEL ANVANT-PYBAS)